467 F.2d 1106
Emil TUCKER, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 72-1871.
United States Court of Appeals,Ninth Circuit.
Oct. 10, 1972.

Emil Tucker, in pro. per.
William C. Smitherman, U. S. Atty., F. Michael Carroll, Asst. U. S. Atty., Phoenix, Ariz., for respondent-appellee.
Before MERRILL, CHOY and WALLACE, Circuit Judges.
PER CURIAM:


1
Appellant's allegations that he was not advised as to the consequences of his guilty plea, and that he was unaware of the Count II charges against him are clearly refuted by the transcript of the proceedings.  Appellant was specifically informed by the court that he could be sentenced "for a period of five years in prison, a $10,000 fine or both."  He indicated that he understood


2
The record also indicates that the trial judge asked appellant whether he had read the Count II charges, to which he replied affirmatively.  Furthermore, the trial judge made an extensive inquiry as to appellant's understanding of the charges.


3
Appellant's strongest support for his insistence that he was promised leniency is presented in affidavits submitted by his wife and son, taken one year after sentencing, alleging that an agreement was in fact entered into.  But communications occurring between the Assistant U.S. Attorney, appellant's counsel and appellant, all occurring shortly after sentencing, fail to mention or suggest any promise of leniency, other than that appellant was to receive "an official government letter indicating [his] cooperation."


4
The allegations cannot be described as other than "vague" and "conclusionary."  Reed v. United States, 441 F.2d 569, 572 (9th Cir. 1971); Meeks v. United States, 427 F.2d 881, 883 (9th Cir. 1970).  They were properly refuted.


5
Affirmed.